Order entered July 12, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00115-CV

                  B/K SERIES INVESTORS, LLC, Appellant

                                         V.

                 ECOM SERIES INVESTORS, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17984

                                     ORDER

      Before the Court is appellant’s July 8, 2022 unopposed second motion for

extension of time to file its brief. Appellant seeks a twenty-one day extension.

      We GRANT the motion and ORDER the brief be filed no later than July

29, 2022.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE